



Exhibit 10.31


2018 Executive Bonus Plan, as amended on December 11, 2018


In December 2018, our board of directors amended the 2018 Executive Bonus Plan,
which we refer to as the 2018 Bonus Plan, as amended. Our named executive
officers are participants in the 2018 Bonus Plan, as amended. The 2018 Bonus
Plan, as amended provides for non-equity incentive compensation based upon the
combined achievement of billings growth and cash-based EBIT margin in fiscal
year 2018, which we refer to as the financial goal.


The threshold level of achievement of the financial goal is at least 82.57%. If
we achieve 82.57% of the financial goal, participants will receive 50% of the
target incentive. For achievement of the financial goal between the threshold
and target, the overall incentive payment scales linearly between 50% and 100%.
For achievement of the financial goal between the target and 117.43% of the
financial goal, the overall incentive payment scales linearly between 100% and
200%. The maximum level of achievement of the financial goal is 117.43%.


All bonuses under the 2018 Bonus Plan, as amended are subject to the participant
maintaining minimum performance standards, as determined by us, and remaining
employed through the date a bonus is paid out.





